679 N.E.2d 1328 (1997)
Adolphus SAWYER, Jr., Appellant (Petitioner Below),
v.
STATE of Indiana, Appellee (Respondent Below).
No. 48S02-9705-PC-322.
Supreme Court of Indiana.
May 16, 1997.
Steven C. Smith, Patrick R. Ragains, Jane G. Cotton, Anderson, for Appellant.
Jeffrey Modisett, Attorney General, Cynthia L. Ploughe, Deputy Attorney General, Indianapolis, for Appellee.
SHEPARD, Chief Justice.
Appellant Adolphus Sawyer, Jr. attempts here to litigate a second time the claim that his trial counsel rendered ineffective assistance, in violation of the Sixth Amendment. The Court of Appeals correctly held that he is barred from doing so.
In 1989, Sawyer was convicted of murder and sentenced to forty years in prison. Sawyer appealed. He raised seven issues, including claims about rejecting instructions, improper admission of hearsay, and ineffective assistance of counsel.
The Court of Appeals held against Sawyer on each of these claims of error and affirmed the judgment of the trial court. Sawyer v. State, No. 48A02-8907-CR-355, 597 N.E.2d 392 (Ind.Ct.App. July 21, 1992).
In 1993, Sawyer filed a petition for post-conviction relief, asserting a variety of *1329 grounds for setting aside his conviction. One of these grounds was that he had received ineffective assistance of counsel, in violation of the Sixth Amendment. The trial court denied his petition, and the Court of Appeals affirmed. Sawyer v. State, No. 48A02-9601-PC-25, 676 N.E.2d 1112 (Ind.Ct.App. Feb.28, 1997).
With respect to the performance of trial counsel, the Court of Appeals observed that Sawyer had litigated this issue once before. The court noted that Sawyer now wished to offer "several additional examples of his trial counsel's ineffectiveness," but held consideration of these was barred by the prior adjudication. Slip op. at 7-8.
The Court of Appeals is correct that Sawyer, having once litigated his Sixth Amendment claim concerning ineffective assistance of counsel, is not entitled to litigate it again, by alleging different grounds. Morris v. State, 466 N.E.2d 13 (Ind.1984).
We grant transfer and summarily affirm the opinion of the Court of Appeals. Ind. Appellate Rule 11(B)(3).
The judgment of the trial court is affirmed.
DICKSON, SULLIVAN, SELBY and BOEHM, JJ., concur.